Citation Nr: 1039598	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of prostate cancer prior to October 29, 2008 and in 
excess of 60 percent from October 29, 2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, service connection was 
established for residuals of prostate cancer and a noncompensable 
rating was granted, effective from March 6, 2006.  Later a 10 
percent rating was assigned effective that date.  The Veteran was 
also awarded special monthly compensation on account of loss of 
use of a creative organ.  

A Travel Board hearing was held in October 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.  In January 
2009, the Board remanded the claim for additional evidentiary 
development, to include contemporaneous genitourinary 
examination.  The requested examination was conducted in April 
2009.  Subsequently, in an April 2010 rating action, a 60 percent 
rating was assigned for residuals of prostate cancer, effective 
October 29, 2008.  The issue has been recharacterized on the 
title page to reflect this action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted this matter was Remanded by the Board in January 2009.  
Development was undertaken and the matter was returned to the 
Board.  Unfortunately, once the case was returned to the Board, 
development that was undertaken and as a result of the 
development, and as a result of guidance from the United States 
Court of Appeals for Veterans Claims (Court) additional 
development is needed.

As part of the additional development, medical records were 
obtained.  In those records it was noted that the appellant is 
receiving Social Security Disability benefits.  See VA treatment 
record updated December 2005, and received post-remand.  The 
Court has instructed that where such disability has been granted, 
those records should be obtained as they might contain 
information pertinent to the claim.  Murincsak v. Brown, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should, with the appellant's 
assistance as needed, obtain copies of the 
disability award decision made by the Social 
Security Administration, and the records used 
in making the determination.

2.  Thereafter, the matter should be 
readjudicated.  To the extent the benefits 
sought are not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the matter should be 
returned to the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


